Citation Nr: 1802890	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the hearing transcript is of record.

When the case was previously before the Board in March 2015 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The March 2015 Board remand instructed the AOJ to schedule the Veteran for a VA examination in order to determine the etiology of his brain tumor.  The remand instructed that a physician conduct the examination and provide an opinion regarding whether it is at least as likely as not that the Veteran's brain tumor had its onset during service or within one year of service, or whether it is otherwise etiologically related to service.  The examiner was instructed to address the Veteran's argument that he had headaches and other neurological symptoms during service, and such symptoms were evidence of a brain tumor.  Thereafter, the AOJ was instructed to review the claims file to ensure the remand directives were executed and then to readjudicate the claim, issuing a supplemental statement of the case if the claim remained denied.

A review of the claims file reflects that since the March 2015 remand, no VA examination was conducted and there was no readjudication of the claim.  Therefore, the AOJ did not accomplish the objectives set forth in the March 2015 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claim must therefore be remanded.

Additionally, a November 2017 statement from the Veteran indicates that he is scheduled for a third brain surgery.  As such, and because the most recent VA treatment records in the claims file are dated in January 2017, the Board finds that on remand, all outstanding VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

If possible, the Veteran himself should submit any new records regarding this issue. 

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of his brain tumor.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's brain tumor had its clinical onset during the Veteran's active duty service, or within one year of service discharge (in February 1998), or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's argument that he had headaches, and neurological symptoms in his extremities, during service, and that this is evidence of an existing brain tumor. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3.  Then, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




